Order and judgment, Supreme Court, New York County (Harold Tompkins, J.), entered June 17, 1992 and March 31, 1993, respectively, *209granting plaintiff’s CPLR 3213 motion for summary judgment in lieu of complaint on a note in the principal amount of $135,000 plus interest and reasonable attorney’s fees, unanimously affirmed, with costs.
Each of the notes, including the final one, identifies defendant as the obligor, and makes no mention that defendant was acting as the representative of FNS, his alleged disclosed principal. Thus, no triable issue of fact exists which would preclude the granting of summary judgment in this matter. Defendant is precluded from offering parol evidence to rebut this conclusion as there are no ambiguities on the face of the note. As to defendant’s claim that he was fraudulently induced to guarantee the loan, it is sufficient to observe that defendant cannot claim fraud based upon his own alleged ignorance. Nor has defendant shown that he is not liable on the note for want of consideration since he endorsed the plaintiff’s check. Concur—Sullivan, J. P., Wallach, Asch and Nardelli, JJ.